    Case: 1:20-cv-05264 Document #: 5 Filed: 09/08/20 Page 1 of 1 PageID #:102




             IN THE UNITED STATES DISTRICT COURT FOR THE
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

SOUTHSHORE RESTORE LLC; et al.                        )
                                                      )
                    Plaintiffs,                       )
                                                      )   Judge Alonso
                                                      )
             v.                                       )   Case No. 20 C 5264
                                                      )
ILLINOIS DEPARTMENT OF FINANCIAL                      )
AND PROFESSIONAL REGULATION; et al.                   )
                                                      )
                    Defendants.                       )


PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
               AND PRELIMINARY INJUNCTIVE RELIEF


      Plaintiffs, by their attorneys, Loevy & Loevy, hereby move for a temporary

restraining order and preliminary injunctive relief along the lines described in, and for

all of the reasons set forth in, the accompanying Memorandum, which is expressly

incorporated herein.


                                                      Respectfully Submitted:

                                                      /s/ Jon Loevy


                                                      Jon Loevy
                                                      Michael Kanovitz
                                                      Loevy and Loevy (41295)
                                                      311 North Aberdeen Street
                                                      Chicago, IL 60607
                                                      (312) 243-5900
